DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
The previous rejection contained typographical errors regarding the Response to the Restriction filed by Applicants on 3/22/2022. 
Applicant’s election without traverse of Group I, claims 1-8 and 11 in the reply filed on 3/02/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/02/2022. 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/27/2022.  In particular, claim 1 has been amended to recite that the composition comprises a polypropylene comprising at least 90mol% propylene, and that the polypropylene has the recited melt strength and branching index. Claims 2-6 have been amended accordingly to reflect proper antecedent basis and to correctly reflect that the polypropylene composition has the recited properties. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. The scope of the claims has been changed in a manner not previously presented and therefore not previously considered. For this reason it is proper to make the present action FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,538,645. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘645 recites a composition comprising the reaction product of:  a polypropylene comprising at least 50 mol % propylene, and having a molecular weight distribution (Mw/Mn) greater than 6; a branching index (g'vis) of at least 0.97; and a melt strength greater than 10 cN determined using an extensional rheometer at 190ºC;  and within the range from 0.01 to 3 wt % of at least one organic peroxide, by weight of the polypropylene and organic peroxide (see claim 1 of US Patent ‘645). This meets instant claim 11.
US Patent ‘645 recites that the composition of claim 1 comprises at least 90 mol% propylene (claim 6). This meets instant claim 1. US Patent ‘645 recites that the composition has an MzMALLS/MwMALLS value of greater than 3.0 (claim 9). This meets instant claim 2. US Patent ‘645 recites that the composition has an MWDMALLS within the range from 10 to 20 (claim 10). This meets instant claim 3. US Patent ‘645 recites that the composition has a branching index (g'vis) of less than 0.97 (claim 11). This overlaps instant claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on of the claims of US Patent ‘645 to produce a composition having a branching index which meets the instant claim limitations of instant claim 4 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
US Patent ‘645 recites that the composition has a melt strength within the range from 40 cN to 100 cN (claim 12). This meets instant claim 1 and 5. US Patent ‘645 recites that the composition has a Peak Extensional Viscosity (non-annealed) of greater than 50 kPas at a strain rate of 0.01/sec (190ºC) (claim 13). This meets instant claim 6. US Patent ‘645 recites that wherein dienes are absent from the composition (claim 14). This meets instant claim 7. US Patent’ 645 recites that the composition of claim 1 further comprises a foaming agent (claim 15). This meets instant claim 8. 
This is an anticipatory type Obvious Double Patenting rejection (other than claim 4 described above). 

Claims 1-6, 8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-20, and 26-34 of US Patent 10,457,789. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘789 recites: a polypropylene composition made by a process of combining a polypropylene resin and within the range from 0.01 wt % to 3 wt % of at least one organic peroxide, the polypropylene resin comprising at least 50 mol % propylene, and having a molecular weight distribution (Mw/Mn) greater than 6, a branching index (g') of at least 0.97, and a melt strength greater than 10 cN determined using an extensional rheometer at 190ºC (claims 1 and 19) The melt strength overlaps the range of instant claim 11.
US Patent ‘789 recites that the polypropylene resin has a melt strength within the range from 10 cN to 40 cN (claims 3 and 21). This meets intant claim 11. US Patent ‘789 recites that the polypropylene resin comprises at least 90 mol % propylene (claim 5). US Patent ‘789 recites that the composition has a MzMALLS/MwMALLS value of greater than 3.0 (claims 9 and 22). US Patent ‘789 recites that the polypropylene composition has an MWD within the range from 10 to 20 (claims 9, 18). US Patent ‘789 recites that the polypropylene composition has a branching index (g') of less than 0.97 (claims 10 and 23). This meets instant claim 1 and overlaps instant claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on of the claims of US Patent ‘645 to produce a composition having a branching index which meets the instant claim limitations of instant claim 4 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
US Patent ‘789 recites that the polypropylene composition has a melt strength within the range from greater than 40 cN to 80 cN (claims 11 and 24). US Patent ‘789 recites a foamed article comprising the reaction product of a foaming agent and the polypropylene instantly claimed polypropylene (claims 17 and 25). 
US Patent’ 789 does not expressly recite that the polypropylene composition has a non-annealed Peak Extensional Viscosity PEV of greater than 50 kPa·s at a strain rate of 0.01 sec-1 (190ºC). However, identical materials are reacted in an identical manner (a polypropylene having identical properties as recited in the instant claims is reacted with an identical amount of organic peroxide) in US Patent ‘789 as recited in the instant claims. The polypropylene composition of US Patent ‘789 is structurally the same as the instantly claimed composition and will therefore necessarily have the same properties as the polypropylene of the instant claims, including the properties of instant claim 6.  
This is an anticipatory type Obvious Double Patenting Rejection, other than claim 4 for the reasons discussed above. 

Claims 1-6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,442,879. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘879 recites: an impact copolymer comprising a polypropylene comprising at least 50 mol % propylene, and having a molecular weight distribution (MwMALLS/Mn) greater than 10, a branching index (g') of less than 0.97, and a melt strength greater than 40 cN determined using an extensional rheometer at 190ºC (claim 1). US Patent ‘879 recites that the polypropylene has an MzMALLS/MwMALLS value of greater than 3.0 (claim 2). US Patent ‘879 recites that the polypropylene has an MwMALLS/Mn within the range from 10 to 20 (claim 3). US Patent ‘879 recites that the polypropylene has a Melt Strength within the range from 40 cN to 100 cN (claim 4). US Patent ‘879 recites that the polypropylene is the reaction product of an organic peroxide and polypropylene resin (claim 6). US Patent ‘879 recites a polypropylene resin comprising at least 50 mol % propylene, and having a molecular weight distribution (Mw/Mn) greater than 6, a branching index (g') of at least 0.97, and a melt strength greater than 10 cN determined using an extensional rheometer at 190ºC; and within the range from 0.01 to 3 wt % of at least one organic peroxide, by weight of the polypropylene resin and organic peroxide (claim 10). US Patent ‘879 recites that  that the polypropylene resin has an MWD (Mw/Mn) within the range from 6 to 20 (claim 13). US Patent ‘879 recites that the polypropylene resin has a Melt Strength within the range from 10 cN to 40 cN (claim 14). US Patent ‘879 recites that the polypropylene resin comprises at least 90 mol % propylene (claim 16).  
The melt strength of the polypropylene of US Patent ‘879 overlaps the melt strength of instant claim 5 and the melt strength recited in claim 11. The branching index of US Patent ‘879 overlaps claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). Embodiments of the polypropylene of US Patent ‘879 are the same as that of the instant claims (a polypropylene having the same properties as that of the instant claims is reacted with an organic peroxide). These embodiments will necessarily have the same properties as the polypropylene composition of the instant claims, including the properties recited in instant claims 6. 
This is an anticipatory type Obvious Double Patenting rejection, other than claims 4-5 and 11 for the reasons discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogt et al. (US 6,323,289).
Hogt et al. teach a polypropylene with increased melt strength produced by reacting a polypropylene with a peroxydicarbonate (see abstract). The polypropylene used may be a homopolymer of polypropylene, meaning the polypropylene contains 100mol% propylene. See column 2, line 35-37 of Hogt et al.  In example 6, about 0.63wt% of peroxydicarbonate (based on the polypropylene and the peroxydicarboante) is reacted with polypropylene to produce the high melt strength polypropylene. The resultant composition has a melt strength of 40 cN. See Table 1. This meets instant claims 1 and 5. Hogt et al. teaches that foaming agents are added to the polypropylene produced in the invention. See column 5, line 1. No dienes are added to, for example, Example 6 of of Hogt et al. 
In the Invention of Hogt et al., an identical component (Liladox ® 90P is dicetyl peroxydicarbonate) is reacted, in an amount which falls entirely within the range of instant claim 11, with a homopolypropylene to produce a high melt strength polypropylene which has a melt strength which meets the instant claims. Example 6 of Hogt et al. has a melt strength of 40 cN. It is noted that in the Examples of the instant specification, homopolypropylene is combined with Perkadox 24L®, which is dicetyl peroxydicarbonate, to produce a high melt strength polypropylene having the melt strength recited in the instant claims. 
Claim 11 is recited in the product-by-process format. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. A polypropylene having the same amount of polypropylene (at least 90mol%) and the same melt strength (40cN) is produced in the invention of Hogt via reaction of the same amount of the same material (0.63wt% of dicetyl peroxydicarbonate) with a homopolypropylene. Thus, the same final product is formed, regardless of the starting components. 
Furthermore, while Hogt et al. does not expressly recite the molecular weight distribution, branching index (g’vis), or melt strength before reaction of the polypropylene with the dicetyl peroxydicarbonate, a polypropylene having the same amount of polypropylene (at least 90mol%) and the same melt strength (40cN) is produced in the invention of Hogt via reaction of the same amount of the same material (0.63wt% of dicetyl peroxydicarbonate). Thus, one of ordinary skill in the art would readily expect that the starting polypropylene would have the same molecular weight distribution, branching index (g’vis), and melt strength before reaction of the polypropylene with the dicetyl peroxydicarbonate, because the same final product, having a melt strength as required by instant claims 1 and 5, is produced in Hogt et al. 
Likewise, while Hogt et al. do not expressly recite the branching index (g’vis), MzMALLS/MwMALLS, MWDMALLS, or Peak Extensional Viscosity (non-annealed at a strain rate of 0.01/sec (190ºC)), the polypropylene of Hogt et al. is produced using identical reaction products (homopolypropylene with 0.63wt% of dicetyl peroxydicarbonate) as recited in instant claim 11 and as described in the instant specification. The resultant polypropylene has a melt strength which meets instant claims 1 and 5 (see Example 6 of Hogt et al.). The embodiment which is produced using identical reaction products (homopolypropylene with 0.63wt% of dicetyl peroxydicarbonate) and which has a melt strength which meets the instant claims appears to be identical to the composition produced in the instant claims. This embodiment will necessarily have the same properties as the composition of the instant claims, including the branching index (g’vis), MzMALLS/MwMALLS, MWDMALLS, and Peak Extensional Viscosity (non-annealed at a strain rate of 0.01/sec (190ºC)) as recited in the instant claims. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).



Response to Arguments
Applicant’s arguments, filed on 4/27/2022, with regards to the rejection of the claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-8 and 11 under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) have been withdrawn in light of the amendments to the claims. 
Applicant’s arguments, filed on 4/27/2022, with regards to the rejection of the claims 4-5 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The rejections of claims 4-5 under 35 U.S.C. 112(d) have been withdrawn in light of the amendments to the claims. 
The claims are rejected under Obvious Double Patenting and under 35 U.S.C. 102(a)(1) for the reasons discussed in this action above. Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766